Citation Nr: 0739595	
Decision Date: 12/17/07    Archive Date: 12/26/07

DOCKET NO.  04-12 118A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for hypothyroidism, 
including as secondary to exposure to herbicides, radiation, 
and/or cleaning fluids and jet fuel in service.

2.  Entitlement to service connection for ulcerative colitis, 
including as secondary to exposure to herbicides, radiation, 
asbestos, and/or cleaning fluids and jet fuel in service.

3.  Entitlement to service connection for left ankle 
degenerative arthrosis and necrosis.

4.  Entitlement to service connection for bronchitis, claimed 
as due to exposure to asbestos.

5.  Entitlement to a compensable rating for bilateral hearing 
loss.

6.  Entitlement to a permanent and total rating for the 
purpose of entitlement to non-service-connected disability 
pension.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from May 1967 to January 1971 
in the U.S. Air Force.  He also had service in the Air Force 
Reserve from September 1971 through March 1996, including 
numerous periods of active duty for training (ACDUTRA) and 
inactive duty for training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, in pertinent part, denied service 
connection for hypothyroidism; ulcerative colitis; left ankle 
degenerative arthrosis and left talus avascular necrosis with 
subchondral collapse; and bronchitis; and which also denied 
pension benefits.  This matter further comes before the Board 
from an August 2003 RO rating decision which granted service 
connection for bilateral hearing loss and assigned a non-
compensable rating, effective from October 25, 2002.  In 
April 2005, the veteran moved to Arizona and his claims file 
was then transferred to the Phoenix, Arizona, RO.  In January 
2007, the veteran testified at a Travel Board hearing at the 
RO before the undersigned Veterans Law Judge.  

The above-listed veterans service organization holds the 
veteran's power of attorney.  However, the veteran indicated 
to the undersigned, as noted in the transcript, that he 
wished to proceed with his Travel Board hearing without a 
representative present.

The issues of entitlement to service connection for 
hypothyroidism and ulcerative colitis, and entitlement to NSC 
pension are herein REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will provide 
notice when further action is required by the veteran.


FINDINGS OF FACT

1.  The preponderance of the evidence of record is against a 
finding that the veteran's left ankle degenerative arthrosis 
and necrosis is related to or had its onset during active 
service.

2.  The veteran does not any asbestos-related disease.

3.  The preponderance of the evidence of record is against a 
finding that the veteran's bronchitis is related to active 
service or to asbestos exposure during active service.

4.  Current hearing loss is manifested by Level I auditory 
acuity in the left ear, and Level III auditory acuity in the 
right ear.


CONCLUSIONS OF LAW

1.  Left ankle degenerative arthrosis and necrosis was not 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  Bronchitis was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

3.  The schedular criteria for a compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption,.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  

In November 2002, April 2005, and August 2006, VA sent the 
veteran letters informing him of the types of evidence needed 
to substantiate his claims and its duty to assist him in 
substantiating his claims under the VCAA.  These letters 
informed the veteran that VA would assist him in obtaining 
evidence necessary to support his claims, such as records in 
the custody of a Federal department or agency, including VA, 
the service department, the Social Security Administration, 
and other pertinent agencies.  He was advised that it was his 
responsibility to send medical records, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also specifically asked to 
provide to provide any evidence in his possession which 
pertains to his claim.  

The Board finds that the content of the aforementioned 
letters provided to the veteran complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  He was 
advised of his opportunities to submit additional evidence.  
Subsequently, a January 2004 SOC and several SSOCs provided 
him with additional time to submit more evidence.  Thus, the 
Board finds that the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  In addition, it appears that all 
obtainable evidence identified by the veteran relative to his 
claims has been obtained and associated with the claims file, 
and that he has not identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices. 

Moreover, the veteran has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.  

The Board notes that the veteran was provided a VA 
examination in December 2002, which addressed the severity of 
his left ankle pain, but did not address the probable 
etiology of his left ankle problems.  No such examination has 
been afforded the veteran.  38 C.F.R. § 3.159(c)(4) provides 
that VA will provide a medical examination or obtain a 
medical opinion based upon a review of the evidence of record 
if VA determines it is necessary to decide the claim.  There 
are four elements to review to determine whether a VA 
examination is necessary.  A medical examination or medical 
opinion is necessary if there is (1) competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability; (2) evidence establishing 
that the veteran suffered an event, injury, or disease in 
service; and (3) an indication that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service, but (4) insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i); Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003); 
Wells v. Prinicipi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).  
The third part could be satisfied by competent evidence 
showing post-service treatment for a condition or other 
possible association with military service.  38 C.F.R. § 
3.159(c)(4).

The Board, however, concludes that it is not necessary for VA 
to schedule the veteran for another VA examination with 
opinion in order to decide this claim.  In this case, as 
explained below, the Board has not determined that the 
veteran's lay evidence lacks credibility.  Rather, the 
problem with this case is that, while he has reported he 
injured his left ankle during his active service and during 
his service in the Reserve, which could arguably satisfy the 
second prong, there is no "indication" that a current left 
ankle disability may be may be associated with any prior in-
service ankle injuries.  With regard to the four-prong test 
cited above, the Board finds that in this case there is 
evidence that the veteran has received treatment for his left 
ankle problems since at least 1989.  Thus, the first prong 
has been met, as there is competent evidence of a current 
disability.  The evidence of record shows that the veteran 
has reported that he injured his left ankle on several 
occasions in service, and received treatment therefor.  Thus, 
the second prong is arguably satisfied.  The third prong, 
however, is not satisfied.  What is missing for the third 
prong is an indication that the veteran's current left ankle 
disability may be associated with service, or which might 
suggest an onset of these conditions during service.  In that 
regard, the Board notes that, at no time in the post-service 
treatment records where the veteran sought treatment for a 
left ankle problem, was there ever any indication of an in-
service ankle injury.  Rather he reported left ankle problems 
prior to service (at age 17), and a post-Reserve service 
ankle injury in 2000.  

In this case, the veteran has not presented evidence of, and 
the record does not otherwise support, a finding even of 
possibility of a link to service for the veteran's left ankle 
disability, so as to warrant a remand for VA examination.  
While the veteran has reported that his left ankle problems 
started during his first period of active military service, 
and he is certainly competent to report these symptoms, his 
lay statements asserting that his current left ankle 
disability is related to service are not competent evidence 
to support a finding on a medical question (such as diagnosis 
or etiology) requiring special experience or special 
knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  With absolutely no post-service medical evidence to 
support the claim, the veteran's bare allegation that his 
present condition is related to ankle injury in service is 
insufficient to meet even the low threshold established in 
section 3.159(c)(4)(C).  Accordingly, the Board finds that 
remand for an examination to address this claim is not 
warranted.  38 C.F.R. § 3.159(c)(4)(i)(A)-(C).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess, supra, requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date, the 
Board notes that he was notified of the Dingess precedent in 
March 2006 and August 2006 letters.  

II.  Factual Background

A May 1989 treatment record from Orthopaedic Associates of 
DuPage showed that the veteran complained of left ankle pain, 
and reported he had severely injured his left ankle at age 
17.  The diagnoses included chronic instability of the left 
ankle.  In April 1997, he reported bilateral ankle pain, but 
reported no acute injury to the ankles.  The impression was 
osteoarthrosis of the mid-tarsal joints, both feet.  

Treatment records from the Orthopaedics Associates of DuPage, 
Ltd., showed that in November 2000, the veteran was seen for 
left ankle pain and swelling.  The impressions were left 
ankle sprain and left ankle arthritis, possible avascular 
necrosis.  In January 2001, the impression was status post 
left ankle sprain with degenerative arthrosis of the left 
ankle.  In April 2001 he returned for follow-up for his left 
ankle, and he complained of left ankle pain.  It was noted 
that he was unable to do the job that he was supposed to and 
therefore was terminated from work.  The impression was left 
ankle avascular necrosis with subchondral collapse.  In May 
2001 he was again seen for follow-up, and it was noted that 
his problems had started in November 2000, when he fell after 
stepping on a plastic painter's tarp, and twisted his ankle.  
A June 2001 disability statement showed that the veteran was 
found to be permanently partially disabled with regard to his 
left ankle.  It was noted that he had left talus avascular 
necrosis with osteochondral collages, and that the date of 
injury was in November 2000.

Private treatment records from Family Health Care Associates 
showed that in 1999, 2000, and 2001, the veteran was treated 
for bronchitis on several occasions.  

Private treatment records showed that in June 2002 the 
veteran's left ankle was evaluated by a physician at the 
Illinois Bone and Joint Institute.  He reported having 
substantial difficulty with is left ankle since October 2000, 
at which time he had sustained an injury at work.  He had an 
X-ray, which was negative for fracture.  He presented in June 
2002 with persistent pain in his ankle, and it was noted he 
had sought several opinions for his problem.  The diagnoses 
included osteochondritis dissecans left talus, secondary and 
post-traumatic osteoarthritis, left ankle; and bone infarct 
left tibia and calcaneus, asymptomatic.  Treatment options 
were discussed, including using a brace, which had been 
attempted and had failed; ankle athrodesis, which he 
preferred to avoid; a total ankle arthroplasty; and an OATS 
(osteoarticular transfer system) procedure or osteochondral 
transplant.

Received from the veteran in October 2002 was his formal 
claim for service connection (VA Form 21-526).  He claimed 
service connection for several disabilities, including:  left 
ankle replacement, with three dead areas in the left leg 
bone; agent orange exposure; thyroid problems; and severe 
ulcerative colitis.  

On VA orthopedic examination in December 2002, the veteran 
reported he had sustained a left ankle injury moving a 
turbine engine on wheels, when he slipped on oil and hit his 
left ankle in 1992.  The diagnosis included old osteochondral 
(talus) left ankle with degenerative changes.  

A VA audiological examination in June 2003 revealed pure tone 
thresholds for the right ear, in decibels, at 1000, 2000, 
3000, and 4000 Hertz as follows:  25, 20, 25, and 40, for an 
average of 28, and pure tone thresholds for the left ear, in 
decibels, at 1000, 2000, 3000, and 4000 Hz as follows 30, 25, 
30, and 45 in the left ear, for an average of 26.  Speech 
recognition scores using the Maryland CNC Test were 88 
percent in the right ear and 90 percent in the left ear.  

A VA audiological examination in March 2006 revealed pure 
tone thresholds for the right ear, in decibels, at 1000, 
2000, 3000, and 4000 Hz as follows:  20, 15, 30, and 50, for 
an average of 29, and pure tone thresholds for the left ear, 
in decibels, at 1000, 2000, 3000, and 4000 Hz as follows 15, 
15, 30, and 55 in the left ear, for an average of 29.  Speech 
recognition scores using the Maryland CNC Test were 92 
percent in the right ear and 92 percent in the left ear.  

At his hearing before the undersigned, the veteran testified 
that his left ankle disability dated back to his period of 
active duty, saying that there were instances when he worked 
at McConnell Air Force Base in Kansas where they had to work 
in the snow and ice transporting pieces of aircraft 
equipment, and he would slip and slide and have trouble 
standing up.  He essentially claimed that this injured his 
ankle, and that he had damage to his ankle over his entire 
40-year career in the military.  He claimed he was taken to 
the hospital for treatment at times, but that there was no 
record of that treatment because government medical 
facilities only keep records for 10 years before they are 
destroyed.  He testified that on one occasion in the 1970s he 
injured his left ankle and was taken by ambulance to a 
civilian hospital, Resurrection Hospital.  He claimed he 
injured his ankle a few other times, including after falling 
on ice during a Vice Presidential visit when he was 
reportedly at the O'Hare facility for three days to guard 
then Vice President Bush's airplane.  With regard to 
bronchitis, the veteran testified that he was exposed to 
asbestos in service while working on reciprocating engines, 
aircraft-type engines, regular car engines, and jet engines.  
He also claimed that the buildings in which he worked at 
O'Hare Airfield had asbestos in the walls and ceiling tiles, 
and wrapped around the pipes.  He testified that he had never 
had a diagnosis of asbestosis.  At the hearing, the veteran 
submitted several internet excerpts and a handwritten 
statement, along with a waiver of initial RO review.

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Active military, naval, or air 
service includes any period of active duty for training 
(ACDUTRA) during which the individual concerned was disabled 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of inactive duty training during 
(INACDUTRA) which the individual concerned was disabled from 
an injury incurred or aggravated in the line of duty.  38 
U.S.C.A. § 101(24).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, in order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
supra.  However, lay statements may serve to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372, 1376 (Fed. Cir. 2007); see Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006).

A.  Service Connection for Left Ankle Degenerative
Arthrosis and Necrosis

The veteran contends that he injured his left ankle 
repeatedly during his military career, which he explained 
included active duty from May 1967 through January 1971, 
active Reserve service from 1971 through 1996, and inactive 
Reserve service from 1996 through the present.  He reported 
that he injured his ankle during active service while 
stationed at an air base in Kansas where they had to move 
airplane equipment in snow and ice.  He also reported an 
incident in the 1970s where he injured his left ankle while 
guarding the Vice President's plane for three days, and he 
was reportedly unable to leave to get medical attention.  

A review of the veteran's service medical records (SMRs), 
including periodic examinations during his service in the 
Reserve and his separation examination from active duty, show 
no report or finding of any left ankle problems.  While the 
veteran reported he was treated for a left ankle injury in 
the 1970s on active duty, and was reportedly transported from 
O'Hare Airfield to a civilian hospital, Resurrection 
Hospital, there are no such records available from that 
facility.  

Rather, the first post-active service medical evidence 
showing any left ankle problems was in a May 1989 private 
treatment record, which shows that the veteran complained of 
left ankle pain, reported he had injured his left ankle at 
the age of 17 (which would have been in approximately 1965), 
and was diagnosed with chronic left ankle instability.  The 
next medical evidence was in November 2000, when the veteran 
was seen for treatment after he injured his left ankle at 
work.  In December 2002, the veteran reported at a VA 
examination that he had injured his left ankle in 1992.

Thus, while there is competent medical evidence of a current 
left ankle disability, there is no competent medical nexus 
evidence linking any such current disability with the 
veteran's period of active duty service or any period of 
ACDUTRA or INACDUTRA.  And although the veteran has asserted 
such a link between his current left ankle disability and 
injuries during both active service and his period of service 
in the Reserve, he is a layman and does not have competence 
to give a medical opinion on causation or diagnosis.  
Espiritu v. Derwinski, supra.  The Board notes that it is 
true that the veteran's lay statements may be competent to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); Jandreau; Buchanan, supra.  Here, the veteran is 
certainly competent to report ongoing left ankle symptoms, 
and/or that he hurt his left ankle in prior incidents.  
However, the Board does not believe that a left ankle 
disability, as contrasted with symptoms of left ankle pain, 
is subject to lay diagnosis.  That is to say, the Board finds 
no basis for concluding that a lay person would be capable of 
discerning what disorder his left ankle symptoms represented, 
in the absence of specialized training. And the veteran has 
not established any specialized training for such 
qualifications.

Without competent medical evidence linking the veteran's 
current left ankle disability to service, entitlement to 
service connection is not warranted.  As more fully explained 
above, the Board acknowledges that the veteran has not been 
scheduled for a VA examination in this matter, but also finds 
that such an examination is not necessary or warranted.  38 
U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  Thus, 
the preponderance of the evidence is against the claim for 
service connection for left ankle degenerative arthrosis and 
necrosis, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

B.  Service Connection for Bronchitis, claimed 
as due to Asbestos Exposure

The veteran contends that he was exposed to asbestos during 
his service in the Air Force Reserve at O'Hare Airfield, 
while working on aircraft engines and brake systems, and also 
from the buildings in which he worked.  He contends that he 
has bronchitis due to exposure to asbestos during his 
service.  

The SMRs are completely silent as to any complaints of or 
treatment for bronchitis or exposure to asbestos, and are 
negative for findings of asbestosis or any other asbestos-
related disability.  Service records also do not show that 
the veteran was exposed to asbestos in service.  However, 
even if the Board were to concede for the purpose of the 
present decision that his exposure to asbestos during service 
is plausible, see McGinty v. Brown, 4 Vet. App. 428 (1993), 
for reasons explained below the claim must still be denied.  

In support of his claim, the veteran has submitted private 
medical evidence showing treatment for bronchitis on several 
occasions in the past.  However, bronchitis is not recognized 
as a disorder resulting from asbestos exposure, and there was 
no suggestion that he had asbestosis or any other disease 
related to asbestos exposure.  Rather, he has himself 
asserted that his bronchitis is due to his asbestos exposure.  
As the record does not reflect that the veteran possesses a 
recognized degree of medical knowledge, his own opinions on 
medical diagnoses or causation are not competent.  Espiritu 
v. Derwinski, supra.  The Board is cognizant of the fact that 
the veteran feels he has symptoms and/or a medical disorder 
due to exposure to asbestos during his service.  As noted 
above, it is true that the veteran's lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 
3.303(a), 3.159(a); Jandreau; Buchanan, supra. 

Here, if the veteran had an ongoing respiratory condition 
from service to the present which was symptomatic, he would 
certainly be competent to report of those symptoms.  However, 
the Board does not believe that a respiratory disorder such 
as bronchitis, as contrasted with symptoms of breathing or 
lung difficulties, is subject to lay diagnosis.  In other 
words, the Board finds no basis for concluding that a lay 
person would be capable of discerning what disorder his 
difficulties with lungs or respiration represented and the 
probably etiology of any such difficulties, in the absence of 
specialized training.  And in that regard, the veteran has 
not established any specialized training or such 
qualifications.

As noted above, SMRs show no complaint of or treatment for 
bronchitis during service, and the veteran has not reported 
otherwise.  Thus, the question becomes whether there is 
competent evidence that bronchitis is otherwise related to 
service.  The competent evidence of record shows that this 
condition was first shown in 1999, many years (approximately 
28 years) after the veteran's active duty service, and no 
medical professional has indicated that the veteran's 
bronchitis is related to asbestos exposure or otherwise 
related to service, to include ACDUTRA or INACDUTRA.  

As a result, the Board finds that the preponderance of the 
evidence establishes that the veteran does not currently have 
an asbestos-related disability and that his bronchitis may 
not be causally related to asbestos exposure in service, or 
otherwise to his periods of active military service.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim for 
service connection for bronchitis must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, supra.

C.  Compensable Rating for Bilateral Hearing Loss 

Disability ratings are assigned in accordance with the VA 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  

The assignment of disability ratings for impairment of 
hearing acuity is derived by the mechanical application of 
the Rating Schedule to the numeric designations assigned, 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

The present appeal involves the veteran's claim that the 
severity of his service-connected bilateral defective hearing 
warrants a compensable disability rating.  His service-
connected hearing loss has been rated by the RO under the 
provisions of Diagnostic Code (DC) 6100.  The Rating Schedule 
provides a table for ratings purposes (Table VI) to determine 
a Roman numeral designation (level I through level XI) for 
hearing impairment.  Table VII is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment in both ears.  38 C.F.R. 
§ 4.85.

The provisions of 38 C.F.R. § 4.86 apply to exceptional 
patterns of hearing impairment; however, an exceptional 
pattern of hearing impairment as defined under 38 C.F.R. § 
4.86, is not shown in this case, and therefore those 
provisions are not applicable.

The most reliable and probative evidence of record consists 
of the VA audiological test results from June 2003 and March 
2006.  Evaluating these VA audiological test results, the 
Board finds that when the pure tone threshold averages and 
the speech recognition scores for the right ear from both VA 
examinations are applied to Table VI (Numeric Designation of 
Hearing Impairment Based on Pure Tone Threshold Average and 
Speech Discrimination), the numeric designations of hearing 
impairment are II and I, respectively.  When the pure tone 
threshold averages and speech recognition scores for the left 
ear from both VA examinations are applied to Table VI, the 
numeric designations of impairment are II and I, 
respectively.  When the numeric designations for the right 
and left ears (from both the 2003 and 2006 VA audiological 
examinations) are applied to Table VII (Percentage Evaluation 
for Hearing Impairment-Diagnostic Code 6100), the percentage 
of disability for hearing impairment is 0 percent and a 
compensable rating is not warranted.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.

As noted above, the evaluation of hearing loss is reached by 
a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  See Lendenmann, 3 Vet. App. at 349.  The 
requirements of 38 C.F.R. § 4.85 set out the percentage 
ratings for exact numerical levels of impairment required for 
a compensable evaluation of hearing loss.  As consistently 
shown by reliable audiological testing conducted in 2003 and 
2006, the veteran's degree of bilateral hearing loss fails to 
meet the standards for a compensable evaluation.  Under these 
circumstances, the Board finds that the record presents no 
basis for assignment of a compensable rating for bilateral 
hearing loss at any point during the appeal period.  Thus, a 
staged rating is not warranted. Fenderson v. West, 12 Vet. 
App. 119 (1999).  The preponderance of the evidence is 
therefore against assigning a compensable evaluation for 
bilateral hearing loss.  Thus, the benefit-of-the-doubt rule 
does not apply, and the claim for a compensable rating for 
bilateral hearing loss must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, supra.


ORDER

Service connection for left ankle degenerative arthrosis and 
necrosis is denied.

Service connection for bronchitis, claimed as due to exposure 
to asbestos, is denied.

A compensable rating for bilateral hearing loss is denied.


REMAND

The veteran contends that he was exposed to radiation from X-
rays during his Air Force Reserve service, while working at 
the 928th Tactical Airlift Group at O'Hare Airport in 
Chicago, IL.  He asserts that as a result of that radiation 
exposure he developed hypothyroidism and ulcerative colitis.  
He also contends that he was exposed to cleaning fluids and 
jet fuel while working at the 928th Tactical Airlift Group at 
O'Hare Airport, and that as a result of those exposures he 
developed hypothyroidism and ulcerative colitis.  He has 
alternatively contended that exposure to asbestos caused his 
ulcerative colitis.

Service records show that the veteran had active service from 
May 1967 to January 1971, and that he served in the Air Force 
Reserve from September 1971 through March 1996.  His Reserve 
records show that he had periods of active duty for training 
(ACDUTRA) and periods of inactive duty for training 
(INACDUTRA) throughout his Reserve service, and that he 
primarily worked at the O'Hare International Airport Air 
Reserve Station, as part of the 928th Mission Support 
Squadron.  He avers that he worked as both a civilian 
employee and a reservist in the same job capacity as an "air 
reserve technician".  

At his January 2007 hearing, the veteran testified that while 
working at O'Hare Airfield, his office was 40 yards from a 
non-destructive inspection facility, the 
X-ray firing line of which was directly in line with his 
desk.  He claimed that the doors of his building did not have 
lead shielding in order to deflect the X-rays from going 
through, and that the Inspector General (IG) team discovered 
this.  He said the IG Team also discovered that even 200 or 
300 yards beyond his office, there was still maximum exposure 
to X-rays.  He claimed he had been unable to obtain records 
to support his claim that he was exposed to a radiation leak 
from X-rays at O'Hare Airfield.  He said that, right after 
that IG inspection, the doors were changed to ones with 
leaded seals.  He testified he was unable to obtain records 
of that inspection.  He testified the civil engineer at 
O'Hare Airfield had responsibility and authority over the 
environmental engineer and his staff at O'Hare, and also had 
physical control over all records related to bioenvironmental 
engineering.  He claimed that the civil engineer had 
knowledge of the deficiencies in the facilities where the 
radiation leak occurred, which were discovered by the Air 
Force Reserve IG team which conducted the inspection.  He 
also indicated that the O'Hare Air Force Reserve facility was 
closed by the BRAC (Base Relocation and Closure Commission), 
and it was unclear where the records went after the closure.  
He claimed that each job title in the Air Force had a "rough 
exposure" assigned. 

A review of the record shows that there has been no attempt 
to obtain any such records regarding exposure to radiation 
and/or X-rays as cited by the veteran, or to determine 
whether any such records exist, nor has there been any 
attempt to ascertain whether the veteran had any recorded or 
measurable exposure to ionizing radiation during service.  
Although it is not clear whether any such records may even 
exist, or that there is any means to verify the veteran's 
reported radiation exposure, VA has a duty to assist the 
veteran in at least attempting to obtain such records.  

The Board notes that the issue of entitlement to non-service-
connected disability pension is before the Board, but must be 
deferred pending the resolution of these matters of service 
connection.  While the Board regrets the further delay that 
remand of this case will cause, it recognizes that due 
process considerations require such action.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain any additional 
service medical records or service 
personnel records that may be available.  
This should specifically include any 
additional records regarding the veteran's 
service in the Air Force Reserve, 
including records which show which 
specific days he was in military versus 
civilian status (i.e., specific ACDUTRA or 
INACDUTRA dates) at the O'Hare IAP Air 
Reserve Station.  If no such additional 
records are available, it should be so 
certified.

2.  Attempt to obtain any records from the 
veteran's period of service with the 928th 
Mission Support Squadron at O'Hare IAP Air 
Reserve Station, which might show exposure 
to ionizing radiation at that base and/or 
might document the veteran's in-service 
radiation exposure or dose.  Since that 
facility has closed, the repository of 
records for the facility must be 
ascertained.  If no such records are 
available, it should be so certified.

3.  Thereafter, readjudicate the issues on 
appeal.  If the determinations remain 
unfavorable to the veteran, he should be 
furnished a supplemental statement of the 
case which addresses all evidence 
associated with the claims file since the 
last supplemental statement of the case.  
The veteran should be afforded the 
applicable time period in which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


